Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received September 3rd, 2019. Claim 2 has been canceled. Claims 1 and 3 have been entered and are presented for examination. 
Application 16/490,760 is a 371 of PCT/JP2018/008697 (03/07/2018) and claims benefit to PCTJP2017009756 (03/10/2017) and Japanese Application JAPAN 2017-224861 (11/22/2017).
Double Patenting
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toledano et al. (US 2009/0046677) in view of Johnston et al. (US 2015/0112671) in view of Wynn (US 5,706,394) in view of Hassan et al. (US 2017/0237851).
	Regarding claims 1, 3, Toledano et al. discloses a communication system (see Figure 9 [VoIP Communication System]) in which a group call is performed between a plurality of clients via a VoIP server (see Figure 9 and paragraph 0104 [VoIP Server and conference call with a plurality of users]), the communication system comprising: wherein each client in the plurality of clients comprises: a mobile communication terminal that performs communication via a mobile communication network; and a headset that exchanges voice data with the mobile communication terminal by short range wireless communication (paragraphs 0074, 0081 [cellular network; each communication entity 5 uses a wireless headset]), wherein the headset comprises: a speech detector that detects a speech (inherent microphone to capture audio) wherein the mobile communication terminal comprises: a voice data/ transmitter that transmits the part of the voice data that the speech characteristics determiner has determined to be the speech of a person to the VoIP server (paragraph 0081[cellular transceiver and modem for establishing a wireless connection, such as a GPRS connection or an EDGE connection, with the Internet 200 via a cellular network]); and a reproduction voice data transmitter that transmits the voice data received from the VoIP server to the headset (inherent since the communication entity uses a wireless headset; Paragraph 0104 disclose the VoIP Server delivers voice services).
	Toledano et al. does not explicitly disclose wherein the headset comprises: a speech detector that detects a speech; a speech emphasizer that emphasizes a speech part included in the speech (intended use)].
	However, Johnston et al. discloses noise reduction processing 64 processes digitized signal 24 and digitized signal 26 to remove background noise utilizing a noise reduction algorithm. Digitized signal 24 and digitized signal 26 corresponding to the audio signal detected by microphone 16 and microphone 18 may comprise several signal components, including desirable speech 46, desirable speech 48, and various noise sources. Noise reduction processing 64 may comprise any combination of several noise reduction techniques known in the art to enhance the vocal to non-vocal signal quality and provide a final processed digital output signal (see Figures 3-7 and paragraph 0048).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement the functions of the headset of Johnston et al. wherein the motivation for this is to perform noise cancellation at the headset.
	The references as combined above do not explicitly disclose wherein the mobile communication terminal comprises: a noise estimator that estimates noise included in the voice data received from the headset; a speech candidate determiner that determines a range of candidates for the speech part from the voice data on the basis of an estimation result obtained by the noise estimator; a speech characteristics determiner that determines a speech part of a person from the range of candidates for the speech part of the voice data determined by the speech candidate determiner.
	However, Wynn discloses noise estimation wherein when noise is filtered out, a range of speech candidates is left and determines speech when chirp noises are also filtered out (column 2, lines 25-45, column 15, lines 1-28 and Figures 8-9).

	The references as combined above do not explicitly disclose an API server that manages the group call, wherein the API server comprises: a communication quality controller that notifies the clients and the VoIP server of a command related to control of a communication quality of the group call on the basis of a communication state between each of the clients and the VoIP server, and wherein the voice data transmitter encodes the part of the voice data that the speech characteristics determiner has determined to be the speech of a person with a communication quality based on the command notified from the communication quality controller and transmits the encoded part to the VoIP server.
	However, Hassan et al. discloses a monitoring node that receives quality metrics and outputs service adjustments wherein the adjustments can be a different codec or other media properties (see Figures 1, 5, and paragraph 0019).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a service adjustment would have to be transferred to every part of the call  (i.e., VoIP Server and clients) when a quality issue arises. The motivation for this is to keep the call connected with the best quality possible.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465